Lomax, J.
delivered the opinion of the Court.
Upon the first question adjourned, this Court is unanimously of opinion, that two or more persons may be jointly indicted for retailing ardent spirits without a license.
Upon the second question, a majority of the Court is of opinion, that the judgment of the Hustings court of Danville for several • fines of thirty dollars against each of the plaintiffs in error, is correct.
*602Upon the third question adjourned, a majority of the Court is of opinion, that judgment should be rendered in the Circuit court affirming the judgment of the Hustings court of Danville.